Order of disposi*222tion, Family Court, New York County (Marjory Fields, J.), entered on or about March 4, 1997, which adjudicated appellant a juvenile delinquent after a fact-finding determination that appellant had committed acts, which, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placed him with the New York State Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. Contrary to appellant’s contention that he was merely present at the scene when his companion took the complainant’s chain outside the store, there was ample evidence, including the fact that appellant and his companion had, moments earlier, followed the complainant into the store where appellant approached the complainant and demanded a quarter, as well as appellant’s close proximity to the robbery and flight with his companion, from which it could be reasonably inferred that appellant intentionally aided his companion in committing the crime. Concur — Lerner, P. J., Milonas, Ellerin, Rubin and Williams, JJ.